PER CURIAM.
In the workers’ compensation order appealed herein, the judge of compensation claims found,
While it was evident that the Claimant suffered from disabling physical and/or mental problems[,] I find that it would be premature at this time to come to any conclusion concerning whether the Claimant is permanently and totally disabled. I find that a current medical evaluation with appropriate studies and functional capacities assessment would be usefule [sic]. Further, I find that efforts should be continued towards the Claimant’s rehabilitation as is currently being provided by Ellen Fernandez.
In the decretal portion of the order, the judge ordered as follows:
Jurisdiction is reserved to take further evidence at a hearing to be scheduled upon request or [sic] either the Employer/Carrier or the Claimant concerning the issue of permanent total disability.
We construe this language as a denial of the claim for permanent total disability benefits. Aquarius Condominium Ass’n v. Ramirez, 509 So.2d 1204 (Fla. 1st DCA 1987).
Finding no merit m the points raised by the appellants, the order appealed is affirmed.
WENTWORTH, JOANOS and ALLEN, JJ., concur.